848 F.2d 195
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frederick W. WALTON, Plaintiff-Appellant,v.Richard M. ROGERS, Defendant-Appellee,Officer Sheffield, et al., Defendants.
No. 87-4109.
United States Court of Appeals, Sixth Circuit.
May 11, 1988.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and ALLAN R. EDGAR, District Judge.*

ORDER

2
This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and the briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
This pro se plaintiff filed a 42 U.S.C. Sec. 1983 civil rights complaint against the defendant, a municipal judge, seeking monetary damages.  The plaintiff alleged that he had been denied his constitutional rights in a trial for several traffic citations.  The district court ultimately granted summary judgment for the defendant and this appeal followed.


4
Upon consideration, we affirm for the reasons set forth in the district court's order of October 15, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Allan R. Edgar, U.S. District Judge for the Eastern District of Tennessee, sitting by designation